*706The opinion of the Court was delivered by
Poché, J.
Plaintiff, claiming to represent the police jury of Vermilion parish, brought this suit for the enforcement of an ordinance of the police jury prohibiting the sale of goods and merchandise on Sundays within the limits of that parish; and he prosecutes this appeal from a judgment declaring the ordinance sued upon to be null and void, and rejecting Ms demand.
The record discloses a fatal error in the pleadings which we are compelled to notice ex proprio motu.
In his petition plaintiff alleges that he herein sues “in the name of the police jury of Vermilion parish, for the use and benefit of the parish of Vermilion,” but he nowhere alleges that he was specially authorized to stand in judgment for the police jury, and naturally he made no attempt to introduce any proof of such authority.
The ordinance sought to be enforced is in the record and contains the following significant clause:
‘.‘JResolmed, further, That it shall be the duty of the district attorney to institute and prosecute suits'for the recovery of all fines that may be incurred by parties violating the provisions of this ordinance, and to turn over to’ the parish treasurer the balance of all fines collected thereunder, after deducting fifteen dollars as a compensation for his services in each case.”
Tt thus appears that, far from conferring on the president the authority to represent the parish in such suits, the police jury expressly, and in terms not to be mistaken, delegated that power to another and entirely distinct officer, who is entrusted with the additional power t.o receive all amounts which he may recover by suit, and to turn over the balance, after deduction of his compensation, to the treasurer.
It therefore follows that the receipt of no other officer would be satisfactory in law, and that no other officer could institute or prosecute such a suit in his own name for the use of the parish.
In the recent case of the Police Jury of the Parish of Ouachita vs. Mayor and City Council of Monroe, 38 Ann.—, (not yet reported,) we had occasion to consider a similar question, and we held in that case that, although the president had alleged a special authority from the corporation for the institution of the suit, his action could not be maintained in default of proof of the pretended authorization.
Under the guidance of the laws governing corporations and prescribing the mode in which they must act and operate, and under the authority of numerous adjudications of this and of other courts of last *707resort, we therein laid down the following rule, which is decisive of the point now tinder discussion :
“ Police juries, like all other corporations created under the laws of Louisiana, are artificial beings or persons who .can act only in the mode prescribed by the law creating them. No officer of a police jury can legally bind, or stand in judgment for, the corporation without special authorization.”
We repéat here, as we said there, that no law of this State confers on the president of a police jury the power or authority to stand in judgment for the corporation, or to legally bind it in any contract or proceeding, in the absence of a special authorization. In this feature of their corporate powers, police juries do not differ from other municipal or private corporations. Bright vs. Metairie Cemetery Association, 33 Ann. 58.
Wo therefore conclude that the police jury of the parish of Vermilion is not a party to this suit, and that a judgment in favor of the defendant would not and could not legally bind that corporation; and that all proceedings herein are nullities, including the appeal bond which was executed by the plaintiff in his alleged representative capacity.
The legal result of these considerations is the dismissal of plaintiff’s action as in case of non-suit, and the judgment appealed from must therefore be .am ended so as to conform to those views.
It is therefore ordered that the judgment of the court a qua be amended in so far as it absolutely rejects plaintiff’s demand; that said demand be rejected and the action dismissed as in case of non-suit, at the costs of plaintiff in the lower court, and at defendant’s costs on appeal.